Citation Nr: 0027865	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1953 to 
October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant and his spouse appeared at a hearing held at 
the RO on September 14, 1999.  A transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  At a February 1998 VA audio examination, auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
hertz were 40 decibels or greater, and speech recognition 
scores using the Maryland CNC Test were less than 94 percent.

2.  The appellant testified that he was exposed to noise in 
service.

3.  Audiometric testing at the appellant's September 1957 
separation examination showed threshold hearing levels of 25 
decibels at 250 hertz and 500 hertz in the appellant's right 
ear and threshold hearing levels of 30 decibels at 250 hertz 
and 500 hertz in the appellant's left ear.

4.  In his February 1999 notice of disagreement, the 
appellant stated that the onset of his hearing loss was 
immediately after service.  Several lay witnesses have 
provided statements or testified that the appellant appeared 
to have difficulty hearing immediately after service.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's Form DD-214 indicates that his military 
occupational specialty was air policeman.  Service medical 
records indicate that, at enlistment examinations conducted 
on December 7, 1953, and December 11, 1953, the appellant's 
hearing acuity was recorded as 15/15 on whispered voice 
testing.  At his September 1957 separation examination, the 
appellant reported no history of ear trouble or running ears.  
His hearing acuity was recorded as 15/15 on whispered voice 
testing.  On the authorized audiological evaluation at that 
examination, pure tone thresholds, in decibels (as converted 
from ASA units to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
0
LEFT
30
10
15
5
5

Medical records from Ron Cannon, M.D., indicate that he 
treated the appellant in January 1991 for vertigo and 
profound neurosensory hearing loss.  Dr. Cannon noted that 
the appellant had a long history of noise induced hearing 
loss, because he had worked around a high speed motor while 
putting in acoustic tile for approximately 20 years, and had 
operated a sawmill.  

Medical records from John Emmett indicate that he treated the 
appellant from February 1991 to February 1993 for tinnitus 
and high-frequency sensorineural hearing loss.  In February 
1991 the appellant reported a gradual bilateral hearing loss 
with onset in 1967.  He reported a long history of noise 
exposure from employment for 25 years performing construction 
work and for 12 years working in a sawmill.

In August 1996 the appellant was examined by James House, 
M.D.  The appellant reported a 30-year history of hearing 
loss.

At a June 1997 VA audiological evaluation, the appellant 
reported a longstanding history, in excess of 30 years, of 
hearing loss tinnitus that had had a gradual onset following 
noise exposure.

In a January 1998 statement, the president of a contracting 
company testified that the appellant had been employed by the 
company from November 1957 to approximately 1980.  The 
president explained that the appellant had held positions 
from acoustical ceiling mechanic to general superintendent.  
He stated that the company knew when it hired the appellant 
that he was "hard of hearing."  

At a February 1998 VA audio examination, the appellant 
reported a longstanding history of hearing loss of more than 
30 years.  He reported a history of noise exposure in 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
105+
105+
105+
LEFT
55
70
105+
105+
105+

The four-frequency average for his right ear was 98+ decibels 
and 96+ decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of zero in both ears.

In his February 1999 notice of disagreement, the appellant 
stated that he began to lose his hearing immediately after 
leaving service.

In a March 8, 1999 statement, the appellant's former employer 
and supervisor stated that in 1957, during his initial 
interview of the appellant, he had noticed that the appellant 
was extremely deaf.  He recalled that, soon after the 
appellant had been hired, he realized that he needed to 
repeat his instructions to the appellant in a loud voice 
while standing in front of the appellant.  He stated that the 
appellant was not exposed to uncomfortable noise while 
employed with the company.  He explained that the 
installation of acoustical ceiling tiles occurred near the 
completion of construction projects.  He recalled that, when 
the appellant had been promoted to a supervisory position in 
1969, he had advised the appellant to implement verbal 
instructions with written memorandums because of the 
appellant's hearing loss.  He added that the appellant's 
hearing loss was similar to his own experience with hearing 
loss, which began in service.

In a March 18, 1999 statement, a former co-worker of the 
appellant stated that he had worked with the appellant in 
1957 and had noticed that the appellant had a hearing loss.  
He recalled thinking that the appellant was very young to 
have such a problem.

In an April 1999 statement, the appellant's sister stated 
that, two weeks after he had been discharged from service, 
the appellant had moved in with her and her spouse.  She 
stated that the appellant had obtained a job with a 
contractor and that her spouse had been the appellant's 
supervisor.  She stated that she had suspected that the 
appellant had difficulty hearing because he had to be shaken 
awake in the mornings, would not speak much, and was 
withdrawn in social situations.  She opined that the 
appellant did not speak much because he was unable to hear 
well.  She added that before the appellant went into service 
he had not had difficulty hearing.

In his April 1999 substantive appeal, the appellant asserted 
that in service he had guarded planes at airbases in Libya 
and Florida.  He explained that in Libya temperatures at 
night were extremely cold and that, in order to keep warm, he 
had stood behind planes that were warming up for take off.

At a September 14, 1999 hearing, the appellant testified that 
he had served as a security guard in the military.  He stated 
that he had been trained on a .50 caliber machine gun, a Colt 
.45 pistol, and an M-1 rifle.  He added that he had been 
exposed to noise while serving in Tripoli, Libya, where he 
had been required to stand guard on a flight line for 
bombers.  He stated that the planes made loud noises when 
they took off.  He added that he had also been assigned to 
guard a diesel generator at a power plant for thirty days.  
He recalled that the generator had been loud.  He testified 
that he did not have difficulty hearing until the summer of 
1958.  He said that he first experienced ringing in his ears 
in the latter part of 1958.  He explained that the ringing 
began softly and gradually progressed.  The appellant stated 
that he had been employed installing acoustical ceiling tile 
and had not been exposed to noise in that position.  He 
stated that his tools were not loud.

The appellant's spouse testified that she and the appellant 
were married in July 1958.  She stated that she had realized 
after she married him that something was "wrong" with his 
hearing.  She recalled that in 1962 the appellant had had his 
hearing tested for the first time after service.  She stated 
that he had been employed by a contractor installing 
acoustical tile from 1957 to 1979.  She explained that he had 
not been exposed to motor noise or other noise while 
performing that job.  She stated that from 1979 to 1996 he 
had been employed sharpening saw blades.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).  
Accordingly, if sensorineural hearing loss were manifest to a 
degree of ten percent within a year of separation from 
service, service connection would be warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The appellant's hearing loss meets the regulatory 
requirements to be considered a disability.  The appellant 
has presented his lay evidence of exposure to noise in 
service, and he is competent to report such exposure.  
Audiometric testing at his September 1957 separation 
examination showed threshold hearing levels of 25 decibels at 
250 hertz and 500 hertz in the appellant's right ear and 
threshold hearing levels of 30 decibels at 250 hertz and 500 
hertz in the appellant's left ear.  Thresholds levels higher 
than 20 decibels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (citing Current 
Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et 
al. eds., 1988)).  In his February 1999 notice of 
disagreement, the appellant stated that the onset of his 
hearing loss was immediately after service.  Several lay 
witnesses have provided statements or testified that the 
appellant appeared to have difficulty hearing immediately 
after service.  This evidence is presumed credible for 
determining whether the appellant's claim is well grounded.  
The claim is thus plausible.


ORDER

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral sensorineural hearing loss is well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the appellant underwent a VA audio examination in 
February 1998, the examiner did not offer an opinion as to 
whether the appellant's current bilateral sensorineural 
hearing loss is related to the elevated readings shown on his 
September 1957 separation examination.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
audiology examination to determine 
whether the appellant's current hearing 
loss disability is related to his 
reported in-service noise exposure.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder and the REMAND.  The 
examiner is requested to opine whether 
the appellant's hearing loss disability 
was incurred in service.  The examiner is 
encouraged to use phrases such as "is 
due to," "more likely than not," 
"equally likely," "less likely than 
not," or "is not due to" in expressing 
his or her conclusion.  A complete 
rationale should be provided for any 
opinion expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


